                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 AQUILLA JESSIE,

                               Plaintiff,
         v.
                                                                            ORDER
 ALEX WOUTS, RANDALL R. HEPP,
 MARK SCHOMISCH, BRIAN SCHUELER,                                         17-cv-840-jdp
 FOX LAKE CORRECTIONAL INSTITUTION, and
 WISCONSIN DEPARTMENT OF CORRECTIONS,

                               Defendants.


       Defendant Alex Wouts, a former correctional officer at Fox Lake Correctional

Institution (FLCI), sexually assaulted plaintiff Aquilla Jessie while Jessie was incarcerated. After

an evidentiary hearing, I granted default judgment in favor of Jessie, and I awarded

compensatory damages of $1.5 million and punitive damages of $3 million. Dkt. 28. Judgment

was entered accordingly. Dkt. 29.

       Now before the court is a motion by Jessie’s counsel for attorney fees and expenses.

Dkt. 31. The motion is properly supported. Wouts filed no response.

       Jessie is the prevailing party, and his counsel achieved an excellent result on his behalf.

I find no circumstances that would warrant departure from the general rule that the prevailing

party in a civil rights lawsuit is entitled to his reasonable attorney fees under 42 U.S.C. § 1988.

I have reviewed the supporting documentation and I find that time spent and the billing rates

are reasonable, as are the litigation expenses, which are also recoverable under § 1988. Heiar v.

Crawford Cty., Wis., 746 F.2d 1190, 1203 (7th Cir. 1984).
                                    ORDER

IT IS ORDERED that:

1. Plaintiff Aquilla Jessie is awarded attorney fees of $19,292.50.

2. Jessie is awarded litigation expenses of $1,101.90.

Entered September 25, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       2
